Citation Nr: 1146089	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  03-02 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for spondylolisthesis at L5-S1, status post laminectomy and fusion.  


REPRESENTATION

Veteran represented by:  Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1945 to September 1948, from March 1950 to December 1953, and from April 1956 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Denver, Colorado RO. 

The Veteran requested a hearing at the RO before a Veterans Law Judge, but in April 2006, he withdrew his hearing request.  

In June 2005, June 2006, January 2008, and July 2008, the Board remanded the case to the RO for additional development.  

In April 2009, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 20 percent for spondylolisthesis at L5-S1, status post laminectomy and fusion.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in April 2011 that vacated the April 2009 Board decision and remanded the case to the Board for readjudication consistent with the instructions outlined in the decision. 

A letter was sent to the Veteran (through his attorney representative) on July 20, 2011, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication. Additionally, in September 2011 the Veteran's representative received a copy of the letter; no additional pertinent argument or evidence has been received.  

Additional correspondence since received from the Veteran's representative pertains to procedural matters and inquiries, which do not affect the underlying adjudication of the claim; accordingly, a waiver of RO initial consideration is not required.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010); 38 C.F.R. § 20.1304 (2011).  


FINDING OF FACT

The Veteran's spondylolisthesis at L5-S1, status post laminectomy and fusion has been manifested by chronic low back pain, moderate limitation of motion (at worst, forward flexion was to 50 degrees), and X-ray findings of degenerative disc and joint disease; there is no objective evidence to demonstrate that the lumbosacral spine disability is productive of severe impairment, that there are incapacitating episodes having a total duration of at least four weeks during a 12-month period, or that there is actual, chronic neurologic deficit affecting the lower extremities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's spondylolisthesis at L5-S1, status post laminectomy and fusion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5292, 5295 (as in effect prior to September 26, 2003), Code 5293 (as in effect prior to and on September 23, 2002), and Codes 5237, 5242, 5243 (as in effect on September 26, 2003); 38 C.F.R. § 4.124a, Code 8520 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Veteran was advised of VA's duties to notify and assist in the development of the claim by pre- and post-adjudication letters in March 2002, March 2003, March 2006, July 2006, September 2006, January 2008, and August 2008.  These letters provided notice of what was needed to substantiate the Veteran's increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  A December 2008 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative were given an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  The Veteran has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

Regarding the duty to assist the Veteran, the RO has obtained his treatment records, as well as afforded him an opportunity for a hearing before a local hearing officer in May 2003 (he withdrew a request for a hearing before a Veterans Law Judge).  Further, the RO arranged for the Veteran to undergo VA examinations in June 2002, July 2003, November 2005, April 2007, and February 2008, specifically to evaluate the nature and severity of his lumbosacral spine disability.  While the Veteran was notified in September 2008 that he would be scheduled for another VA examination, pursuant to a directive in a Board remand, he declined to appear for another VA examination, as asserted in his statements of August 2008 and December 2008.  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  The record as it stands includes adequate competent evidence to allow the Board to decide this matter and no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board will address the merits of the claim. 

B. Principles for Rating Disabilities

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

C.  Pertinent Rating Criteria

At the outset, it is noteworthy that the portion of the Rating Schedule pertaining to evaluation of disabilities of the spine was amended during the pendency of this appeal.  As the Veteran's claim was filed in June 2001; he is entitled to a rating under either the prior or any revised criteria (if such are more favorable) (from their effective dates).  VAOGCPREC 3-2000.  

Under the criteria in effect prior to September 26, 2003, lumbosacral strain was evaluated under Code 5295, limitation of motion of the lumbar spine was evaluated under Code 5292, and intervertebral disc syndrome was evaluated under Code 5293.  

A 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position.  A 40 percent (maximum) rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warranted a 20 percent rating if moderate, and a 40 percent (maximum) rating if severe.  38 C.F.R. § 4.71a, Code 5292 (2003).  [As ankylosis or complete bony fixation of the spine is not shown, Codes 5286 and 5289 do not apply.]

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warranted a 20 percent rating if moderate with recurring attacks, and a 40 percent rating if severe with recurring attacks and intermittent relief.  A 60 percent (maximum) rating was warranted if the intervertebral disc syndrome was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (2002).

Under the criteria in effect from September 23, 2002 until September 26, 2003, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Code 5293 (2003).

Note 1 provides that for the purposes of ratings under Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral strain is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below), and intervertebral disc syndrome is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243 (2011).

Under the General Rating Formula, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  38 C.F.R. § 4.71a (Plate V).  

Notes following the General Rating Formula criteria provide (in pertinent part): That associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code and that in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

D.  Facts and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On a June 2002 VA examination, the Veteran complained of pain and stiffness of his back with flare-ups after sitting or standing too long.  Additional limitation of function was approximately 10 to 15 percent.  The Veteran did not use assistive devices.  Examination of the lumbar spine revealed forward flexion to 70 degrees, extension to 18 degrees, right and left lateral flexion each to 30 degrees, and right and left lateral rotation each to 28 degrees.  The additional limitation to function due to pain was 5 to 10 percent.  There was no evidence of painful motion, spasm, weakness, or tenderness during examination.  

On a July 2003 VA examination, the Veteran complained of constant aching low back pain rated 8 out of 10 without flare-up.  He reported he could walk 100 yards without aid.  The examiner noted that the Veteran's spine condition did not affect his activities of daily living, except for limitation of walking.  Examination of the spine revealed forward flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion each to 20 degrees, and right and left lateral rotation each to 20 degrees, with pain at the extremes of ranges of motion.  There was no muscle spasm but moderate tenderness about the lumbar spine.    

On a November 2005 VA examination, the Veteran denied fatigue, weakness, or spasm and endorsed mild lower back stiffness with moderate constant pain.  He was able to walk one to three miles without an aid.  Examination of the back revealed normal posture and gait.  Range of motion testing of the lumbar spine revealed forward flexion to 50 degrees, extension to 20 degrees, right and left lateral flexion each to 30 degrees, and right and left lateral rotation each to 30 degrees, inclusive of additional loss of motion due to repetitive use.  Examination of the muscles of the back revealed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or spinal contour.  

On an April 2007 VA examination, the Veteran reported that he continued to have back pain, aggravated by prolonged sitting and standing with minimal relief by stretching and walking periodically.  The examiner noted that he had to stand and stretch frequently during the examination.  The course since onset was noted to be progressively worse with fatigue, decreased motion, stiffness, weakness, spasms, pain, continuous aching with periodic sharp shooting pain to the buttocks and down the left leg (radiculopathy down the left side).  The Veteran was able to walk a quarter of a mile.  Examination of the thoracic sacrospinalis revealed bilateral spasm, guarding, pain with motion, tenderness, and weakness, and there was no atrophy.  The examiner noted that there was muscle spasm, localized tenderness, and guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran's posture, however, was normal with no abnormal spinal curvature.  Examination of the thoracolumbar spine revealed flexion to 70 degrees, extension to 0 degrees, right and left lateral flexion each to 10 degrees, and right and left lateral rotation each to 10 degrees, all with pain.  There was no additional loss of motion on repetitive use.   

On February 2008 VA examination the Veteran reported occasional achy pain of the midline low back.  The examiner noted that the Veteran had not experienced incapacitation from flare-ups of back pain nor from intervertebral disc syndrome.  The Veteran's bowel and bladder function were intact.  He did not use a brace or assistive device and walked briskly for one mile per day.  The examiner noted that the Veteran remained independent and active, going on long walks; that he managed his home and self-care independently; and that he had been retired from employment for years due to age.  Examination of the spine revealed unremarkable gait and posture.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion each to 30 degrees, and right and left lateral rotation each to 30 degrees.  Pain was described as the Veteran flexed from 60 to 90 degrees and laterally bent from 20 to 30 degree in all planes.  Repetition did not further limit of range of motion or function.  There was no muscle spasm or tenderness.  The Veteran's spine was of normal contour and neurological evaluation was normal.  

A graphic illustration of the results of the Veteran's range of motion testing, as previously described on VA examination, is shown below.  

Examination
Forward Flexion
Extension
R Lateral Rotation
L Lateral Rotation
R Lateral
Flexion 
L Lateral Flexion
6/2002
70
18
30
30
28
28
7/2003
80
20
20
20
20
20
11/2005
50
20
30
30
30
30
4/2007
70
0
10
10
10
10
2/2008
90
30
30
30
30
30










In this case, the Veteran's spondylolisthesis at L5-S1, status post laminectomy and fusion is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Code 5243 (formerly 38 C.F.R. § 4.71a, Code 5293), for the period considered in this appeal.  As will be discussed, a rating higher than 20 percent is not warranted under this or any other applicable old or revised criteria.   

The medical evidence, including VA examination reports and VA outpatient records in the file, does not show that during the period considered in this appeal the Veteran has had listing of the whole spine, a positive Goldthwaite's sign, or marked limitation of forward bending from a standing position.  The greatest limitation of forward flexion was to 50 degrees on the November 2005 VA examination, and such a finding more closely approximates full (i.e., normal, to 90 degrees) flexion than total loss of flexion, and in the Board's view is not construed as marked.  Otherwise, the Veteran's forward flexion has been full or nearly full.  Further, while X-rays of the lower spine confirm degenerative joint changes, there is no consistent objective evidence of abnormal mobility on forced motion due to low back disability.  The exception to this was on VA examination in April 2007, when the examiner noted that there was muscle spasm, localized tenderness, and guarding severe enough to be responsible for abnormal gait; however, the examiner also noted then that there was an antalgic gait attributable to foot drop.  Thus, the findings do not more nearly approximate or equate to severe lumbosacral strain to warrant a rating higher than 20 percent under Diagnostic Code 5295. 

Under the "old" rating criteria for rating intervertebral disc syndrome, the criteria for the next higher rating, 40 percent, are evidence of severe recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (effective prior to September 23, 2002).  The objective evidence does not show that the Veteran meets these criteria for the period covered in this appeal.  That is, the evidence does not show any objective findings of severe intervertebral disc syndrome.  VA examination reports and outpatient treatment records, as will be discussed more fully herein below, show that the Veteran has predominantly had a normal gait and posture.  Reflex testing and straight leg raising have likewise been predominantly normal, or negative.  

At the time of the June 2002 VA examination, the Veteran claimed that he sometimes felt pain going down to the right leg involving the right sciatic nerve, but there were no objective findings to substantiate this.  At the time of the July 2003 VA examination, the neurologic evaluation was normal, as deep tendon reflexes at the knees and ankles were equal and 2+, straight leg raising was accomplished to 90 degrees without pain complaint, there was no evident atrophy in the lower extremity musculature, sensations in the lower extremities were normal, and there was no demonstrable muscle weakness in the lower extremities.  At the time of the November 2005 VA examination, the motor examination was normal in the lower extremities, as was the muscle tone.  Sensory examination was also normal in the lower extremities.  Reflex examination showed that knee and ankle jerks were 1 in both lower extremities.  At the time of the April 2007 VA examination, motor  evaluation indicated slight impairment in left lower extremity strength and more moderate impairment in right lower extremity strength, but there was normal muscle tone and no muscle atrophy.  Sensory evaluation was normal for light touch, position sense, and vibration in the right lower extremity, but impaired with pinprick in both lower extremities and vibration in the left lower extremity.  Reflex evaluation showed that knee jerks were normal, as was plantar flexion in both lower extremities, but ankle jerks were absent.  In a summary of problems, the examiner noted right ankle weakness and radiculopathy.  At the time of the February 2008 VA examination, the neurologic evaluation was normal.  Sensation was normal to pin and light touch throughout the lower extremities.  All motor groups of the lower extremities were normal in power, bulk, and tone.  Reflexes were normal and equal at the knees and normal for his age at the ankles, that is, diminished equally but present.  Straight leg raising was negative bilaterally to 90 degrees.  

VA outpatient records show neurologic findings that are consistent with those of the VA examination reports.  In November 2003, the Veteran complained of pain radiating down the right leg.  There was a negative straight leg raising sign and sciatica was noted in the assessment.  In December 2003, he requested an increase in pain medication, and the assessment referred to pain in the right hip and shoulders, not the low back. 

In the Board's judgment, the foregoing findings, particularly in the absence of severe recurring attacks with intermittent relief, do not show that the Veteran's lumbosacral spine disability more nearly approximates or equates to severe intervertebral disc syndrome to warrant a rating higher than 20 percent under Diagnostic Code 5293 in effect prior to September 23, 2002, even considering pain on movement, pain on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the Veteran warrants a separate rating for chronic neurologic manifestations of the lower back disability under the criteria for rating intervertebral disc syndrome under Diagnostic Code 5293, which was revised effective on September 23, 2002 (where separate ratings for chronic orthopedic and neurologic manifestations are combined under 38 C.F.R. § 4.25).  However, a higher rating would not result.  The medical evidence does not show that the Veteran has such neurologic deficits that could be characterized as being present constantly, or nearly so.  With the exception of the findings on the April 2007 VA examination, the neurologic evaluation at the time of VA examinations were typically normal including on the most recent examination in February 2008.

The evaluation criteria for neurologic impairment are as follows.  In regard to peripheral nerve (sciatic nerve) injuries, a 10 percent evaluation requires mild incomplete paralysis.  The next higher rating, 20 percent, requires moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520.  It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.

For such other nerves as the external popliteal nerve (common peroneal), internal popliteal nerve (tibial), and anterior crural nerve (femoral), incomplete paralysis warrants a 10 percent rating when mild, 20 percent rating when moderate, and 30 percent rating when severe.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8524, 8526.  The posterior tibial nerve is evaluated as 10 percent disabling for either mild or moderate incomplete paralysis, and as 20 percent disabling for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8525.  Moderate incomplete paralysis is required for a compensable (10 percent) rating for the musculocutaneous nerve (superficial peroneal) and anterior tibial nerve (deep peroneal).  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523.  Severe to complete paralysis is required for a compensable (10 percent) rating for the internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8527, 8528, 8529, 8530.

In this case, as discussed previously, the VA medical evidence, with the exception of findings in November 2003 and in April 2007 that represent an anomaly as they were rather inconsistent with the findings on both prior and subsequent examinations, shows that the Veteran has not demonstrated chronic neurologic deficits in his lower extremities, which more often than not disclosed no evidence of radiculopathy.  For example, the VA examiner in November 2003 concluded that the Veteran had persistent complaints of back and leg pain but was without neurologic and mechanical deficit.  On the most recent VA examination in February 2008, the diagnosis indicated that there was no radiculopathy.

In consideration of these findings, it is the Board's judgment that the Veteran does not manifest chronic neurologic deficiencies.  Accordingly, the objective medical evidence does not support a higher rating based on neurologic manifestations, when combined (see 38 C.F.R. § 4.25) with orthopedic manifestations, under the revised version of Diagnostic Code 5293 effective on September 23, 2002.

The Board has considered whether, under the "old" criteria of Diagnostic Code 5292, the Veteran's limitation of motion of the lumbar spine warrants a higher rating; however, for the period considered in this appeal, the Board finds that the Veteran's limitation of motion of the lumbar spine has not more nearly approximated "severe" than "moderate."  The measurements constituting the normal range of motion for the lumbar spine are noted in Section C, herein above.  On VA examinations, for example, the Veteran's forward flexion has been full (i.e., 90 degrees) or nearly full (to within 20 degrees of full).  An exception was on the November 2005 VA examination when the Veteran's forward flexion was limited to 50 degrees.  Nevertheless, such restriction still shows that the Veteran has the ability to flex more than half of the entire range of motion.  That is, his flexion was closer to normal than to complete loss of movement in that plane.  Thus, the Board finds such restriction in flexion does not more nearly approximate a severe limitation than a moderate limitation.  Likewise, with consideration of the findings regarding limitation of extension, lateral flexion, and lateral rotation, where there was motion closer to full than to a complete loss (except in April 2007, discussed below), the impairment in the Board's view is moderate rather than severe.  

As to the Veteran's lumbar extension to 0 degrees on the April 2007 VA examination, such a finding is a severe limitation of motion as to that plane of motion, and the limitations of lateral rotation and lateral flexion of the lumbar spine at that time were significant (that is, the Veteran could achieve just one-third of the normal range of motion of 30 percent).  Nevertheless, when these limitations of motion are balanced, or viewed in conjunction, with the 70 degrees of forward flexion of the lumbar spine, which is nearly full (or stated another way, only 20 degrees from full), the Veteran's overall limitation of motion of the lumbar spine was, in the Board's judgment, of a moderate degree and did not more nearly approximate severe limitation of motion of the lumbar spine.  In terms of assessing the overall extent of limitation of motion of the lumbar spine, forward flexion is a significant indicator of functional impairment, and of the four different planes of motion of the lumbar spine it affords the greatest degree of movement.  The fact that it is singled out as a criterion for the current regulations underscores the importance of flexion in the context of lumbar limitation of motion.  The applicable "old" criteria categorizes limitation of motion as slight, moderate, and severe in reference to the lumbar spine.  In April 2007 the Veteran's motion restrictions vary from one end of the spectrum to the other, depending on the plane of movement tested - from slight for flexion, to more nearly moderate or perhaps severe for lateral flexion and rotation, to severe for extension, which requires the Board to reconcile the differences into a cohesive whole.  In so doing and considering the importance attached to the ability to flex as it affords the greatest degree of movement of the lumbar spine, the Board concludes that a moderate limitation of motion finding regarding the Veteran's lumbar spine in April 2007 is the most appropriate characterization of the impairment.  

The Board acknowledges that the Veteran experiences chronic low back pain, and has, as is required, considered the effect of pain in evaluating his disability.  However, while pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40.  The Veteran's complaints of chronic pain were considered in the assignment of the 20 percent rating, and even considering additional limitations shown due to pain, weakness, fatigability, or lack of endurance following repetitive use or during episodes of flare-ups, such functional impairment is contemplated by the current evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5292.  Consequently, it is not shown that the Veteran's lumbar spine disability as a whole is manifested by severe limitation of motion, and the medical evidence does not provide a basis for a rating higher than 20 percent at any time during the period considered in the period.  

Moreover, as there is no evidence that the Veteran has suffered from any incapacitating episodes as a result of his low back disability, a rating in excess of 20 percent on that basis under Code 5293 and Code 5243 is likewise not warranted.  There is no evidence of record documenting, nor has the Veteran alleged, that he has required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective on September 23, 2002) and Diagnostic Code 5243 (effective on September 26, 2003, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1).

The Board has also considered whether the Veteran warrants an increased (higher than 20 percent) rating under the General Rating Formula (from the September 26, 2003 effective date for those criteria), and finds that at no time during the appeal period has the Veteran's lumbosacral spine disability been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or any symptoms/functional impairment approximating such.  At no time has the Veteran's spine been noted to be ankylosed nor has his limitation of forward flexion even approached 30 degrees, even considering any additional limitations due to pain, weakness, fatigability, or lack of endurance following repetitive use or during episodes of flare-ups.  38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, the next higher (40 percent) rating is also not warranted under the revised criteria.

In summary, the Board has given consideration to the propriety of "staged ratings" for the disability over the period considered in this appeal (see Hart v. Mansfield, 21 Vet. App. 505 (2007)); however, a rating in excess of 20 percent for the Veteran's spondylolisthesis at L5-S1, status post laminectomy and fusion, is not warranted at any time during the period covered in this appeal under all the applicable criteria.  

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to the spondylolisthesis at L5-S1, status post laminectomy and fusion, that are not contemplated by the Rating Schedule.  As the criteria under which to evaluate the Veteran's current disability level and symptomatology are adequate, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the Veteran retired due to age and has not alleged unemployability due to his service-connected lumbosacral spine disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 20 percent for spondylolisthesis at L5-S1, status post laminectomy and fusion, is denied.


____________________________________________
Debbie A. Breitbeil 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


